— (1) Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education Community School District No. 20, dated November 9,1976, which, after a hearing, found petitioner guilty of unauthorized absence from duty, neglect of duty, and insubordination, and suspended her without pay for a period of five years, and (2) appeal from so much of a judgment of the Supreme Court, Kings County (Feiden, J.), dated January 15,1980, as held that “section 2590 (j) (7) of the Education Law was not unconstitutional at the time the Community School Board rendered its decision, and petitioner’s due process rights were not violated in any manner”. Judgment affirmed, insofar as appealed from, without costs or disbursements. No opinion. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination of Community School District No. 20, is supported by substantial evidence, and the punishment imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board ofEduc., 34 NY2d 222). Gibbons, J. P., Weinstein, O’Connor and Boyers, JJ., concur.